Exhibit 10.25

 

Execution Version

 

LPATH, INC.

 

Class A Common Stock
(par value $0.001 per share)

 

At-the-Market Issuance Sales Agreement

 

March 18, 2014

 

MLV & Co. LLC

1251 Avenue of the Americas

41st Floor

New York, New York 10020

 

Ladies and Gentlemen:

 

Lpath, Inc., a Nevada corporation (the “Company”), confirms its agreement (this
“Agreement”), with MLV & Co. LLC (“MLV” or the “Agent”), as follows:

 

1.                                            Issuance and Sale of Shares. The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through the Agent shares (the “Placement Shares”) of the Company’s Class A
common stock, par value $0.001 per share (the “Common Stock”): provided,
however, that in no event shall the Company issue or sell through the Agent such
number of Placement Shares that (a) exceeds the number of shares of Common Stock
registered on the effective Registration Statement (as defined below) pursuant
to which the offering is being made, or (b) exceeds the number of authorized but
unissued shares of Common Stock, (the lesser of (a) and (b), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and the Agent shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through the Agent will be effected pursuant to the Registration Statement (as
defined below), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue any Placement
Shares.

 

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”), with the Securities and Exchange Commission (the
“Commission”), a registration statement on Form S-3, including one or more
prospectuses relating to certain securities, including the Placement Shares to
be issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”). The Company will, if necessary,
prepare a prospectus supplement to the prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to the Agent, for use by the
Agent, copies of the prospectus included as part of such registration statement,
as supplemented, if at all, by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information

 

--------------------------------------------------------------------------------


 

contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.”  The prospectus(es), including
all documents incorporated or deemed incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such
prospectus(es) and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act, is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated or deemed incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

2.                                            Placements. Each time that the
Company wishes to issue and sell Placement Shares hereunder (each, a
“Placement”), it will notify the Agent by email notice (or other method mutually
agreed to in writing by the Parties) of the number of Placement Shares, the time
period during which sales are requested to be made, any limitation on the number
of Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time. Provided that the Company is
otherwise in compliance with the terms of this Agreement, the Placement Notice
shall be effective immediately upon receipt by the Agent unless and until (i)
the Agent declines to accept the terms contained therein for any reason, in its
sole discretion, (ii) the entire amount of the Placement Shares thereunder has
been sold, (iii) the Company suspends or terminates the Placement Notice or (iv)
this Agreement has been terminated under the provisions of Section 13. The
amount of any discount, commission or other compensation to be paid by the
Company to the Agent in connection with the sale of the Placement Shares shall
be calculated in accordance with the terms set forth in Schedule 2. It is
expressly acknowledged and agreed that neither the Company nor the Agent will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of Sections 2 or 3 of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

 

2

--------------------------------------------------------------------------------


 

3.                                            Sale of Placement Shares by the
Agent.

 

a.                                      Subject to the terms and conditions of
this Agreement, for the period specified in the Placement Notice, the Agent will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the NASDAQ Capital Market (the “Exchange”), to sell the Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of a Placement Notice, the Agent may sell Placement Shares
by any method permitted by law deemed to be an “at-the-market” offering as
defined in Rule 415 of the Securities Act, including, without limitation, sales
made directly on the Exchange, on any other existing trading market for the
Common Stock or to or through a market maker. Subject to the terms of a
Placement Notice, the Agent may also sell Placement Shares by any other method
permitted by law, including but not limited to negotiated transactions, with the
Company’s consent. “Trading Day” means any day on which Common Stock is
purchased and sold on the Exchange.

 

b.                                      During the term of this Agreement,
neither the Agent, nor any of its affiliates or subsidiaries, shall engage in
(i) any short sale of any security of the Company or (ii) any sale of any
security of the Company that the Agent does not own or any sale which is
consummated by the delivery of a security of the Company borrowed by, or for the
account of, the Agent. Neither the Agent nor any of its respective affiliates or
subsidiaries shall engage in any proprietary trading or trading for the Agent’s
(or its respective affiliates’ or subsidiaries’) own account.

 

c.                                       During the term of this Agreement and
notwithstanding anything to the contrary herein, the Agent agrees that in no
event will it engage in any market making, bidding, stabilization or other
trading activity with regard to any security of the Company if such activity
would be prohibited under Regulation M or other anti-manipulation rules under
the Securities Act. Without limiting the foregoing, unless and until the
exemptive provisions of Rule 101(c)(1) of Regulation M, or any other exemptive
provisions, have been satisfied in the judgment of each party, the Agent shall
not engage in any market-making, bidding or stabilization with respect to the
Common Stock at any time a Placement Notice is pending.

 

4.                                      Suspension of Sales. The Company or the
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-

 

3

--------------------------------------------------------------------------------


 

reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 3), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice. While a Suspension is in effect, any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agent, shall be waived; provided, however, that such
waiver shall not apply for the Representation Date (as defined below) occurring
on the date that the Company files its annual report on Form 10-K. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against any other party unless it is made to one of the individuals named on
Schedule 3 hereto, as such Schedule may be amended from time to time.

 

5.                                            Sale and Delivery to the Agent;
Settlement.

 

a.                                      Sale of Placement Shares. On the basis
of the representations and warranties herein contained and subject to the terms
and conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable laws, rules and regulations to sell
such Placement Shares up to the amount specified in, and otherwise in accordance
with the terms of, such Placement Notice. The Company acknowledges and agrees
that (i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

 

b.                                      Settlement of Placement Shares. Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by the Agent, after deduction for (i) the Agent’s commission, discount
or other compensation for such sales payable by the Company pursuant to Section
2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

c.                                       Delivery of Placement Shares. On or
before each Settlement Date, the Company will, or will cause its transfer agent
to, electronically transfer the Placement Shares being sold by crediting the
Agent’s or its respective designees’ accounts (provided the Agent shall have
given the Company written notice of such designees at least one (1)

 

4

--------------------------------------------------------------------------------


 

Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the Agent will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold the Agent
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent (if applicable) and (ii) pay to the Agent (without duplication) any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

 

d.                                      Limitations on Offering Size. Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. Under
no circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

6.                                            Representations and Warranties of
the Company. Except as disclosed in the Registration Statement or Prospectus
(including the Incorporated Documents), the Company represents and warrants to,
and agrees with the Agent that as of the date of this Agreement and as of each
Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different date or time:

 

a.                                      Registration Statement and Prospectus.
The Company and, assuming no act or omission on the part of the Agent that would
make such statement untrue, the transactions contemplated by this Agreement meet
the requirements for and comply with the conditions for the use of Form S-3
under the Securities Act. The Registration Statement has been or will be filed
with the Commission and will be declared effective by the Commission under the
Securities Act prior to the issuance of any Placement Notices by the Company.
The Prospectus will name the Agent as the Company’s agent in the section
entitled “Plan of Distribution.” The Company has not received, and has no notice
of, any order of the Commission preventing or suspending the use of the
Registration Statement, or threatening or instituting proceedings for that
purpose. The Registration Statement and the offer and sale of Placement Shares
as contemplated hereby meet

 

5

--------------------------------------------------------------------------------


 

the requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to the Agent and
its counsel. The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agent has consented. The Common Stock is currently quoted on the Exchange
under the trading symbol “LPTN.” The Company has not, in the 12 months preceding
the date hereof, received notice from the Exchange to the effect that the
Company is not in compliance with the listing or maintenance requirements of the
Exchange. The Company has no reason to believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.

 

b.                                      No Misstatement or Omission. The
Registration Statement, when it became or becomes effective, and the Prospectus,
and any amendment or supplement thereto, on the date of such Prospectus or
amendment or supplement, conformed and will conform in all material respects
with the requirements of the Securities Act. At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act. The Registration
Statement, when it became or becomes effective, did not, and will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendment and supplement thereto, on the date thereof and
at each Applicable Time (defined below), did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The documents incorporated by reference in the Prospectus
or any Prospectus Supplement did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading. The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by the Agent specifically for use in the preparation
thereof.

 

c.                                       Conformity with Securities Act and
Exchange Act. The Registration Statement, the Prospectus, any Issuer Free
Writing Prospectus or any amendment or supplement thereto, and the Incorporated
Documents, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.

 

d.                                      Financial Information. The consolidated
financial statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, together with the related notes and
schedules, present fairly, in all material respects, the consolidated

 

6

--------------------------------------------------------------------------------


 

financial position of the Company and the Subsidiaries (as defined below) as of
the dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis (except for such adjustments to accounting standards and practices as are
noted therein) during the periods involved; the other financial and statistical
data with respect to the Company and the Subsidiaries contained or incorporated
by reference in the Registration Statement and the Prospectus, are accurately
and fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off balance sheet obligations), not described in the
Registration Statement, and the Prospectus which are required to be described in
the Registration Statement or Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement and the Prospectus, if
any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable;

 

e.                                       Conformity with EDGAR Filing. The
Prospectus delivered to the Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

f.                                        Organization. The Company and any
subsidiary that is a significant subsidiary (as such term is defined in Rule
1-02 of Regulation S-X promulgated by the Commission) (each, a “Subsidiary,”
collectively, the “Subsidiaries”), are, and will be, duly organized, validly
existing as a corporation and in good standing under the laws of their
respective jurisdictions of organization. The Company and the Subsidiaries are,
and will be, duly licensed or qualified as a foreign corporation for transaction
of business and in good standing under the laws of each other jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such license or qualification, and have all
corporate power and authority necessary to own or hold their respective
properties and to conduct their respective businesses as described in the
Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

 

g.                                       Subsidiaries.  As of the date hereof,
the Company’s only Subsidiaries are set forth on Schedule 6(g).  The Company
owns directly or indirectly, all of the equity interests of the Subsidiaries
free and clear of any lien, charge, security

 

7

--------------------------------------------------------------------------------


 

interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.

 

h.                                      No Violation or Default. Neither the
Company nor any Subsidiary is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the property or assets of
the Company or any Subsidiary is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any Subsidiary is a party is in
default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

 

i.                                          No Material Adverse Effect. Since
the date of the most recent financial statements of the Company included or
incorporated by reference in the Registration Statement and Prospectus, there
has not been (i) any Material Adverse Effect, or any development involving a
prospective Material Adverse Effect, in or affecting the business, properties,
management, condition (financial or otherwise), results of operations, or
prospects of the Company and the Subsidiaries taken as a whole, (ii) any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or the Subsidiaries,
which is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than (A) the grant of additional
options or other awards under the Company’s existing stock incentive plans, (B)
changes in the number of outstanding shares of Common Stock of the Company due
to the issuance of shares upon the exercise or conversion of securities
exercisable for, or convertible into, Common Stock outstanding on the date
hereof, (C) as a result of the issuance of Placement Shares, (D) any repurchases
of capital stock of the Company, (E) as described in a proxy statement filed on
Schedule 14A or a Registration Statement on Form S-4, or (F) otherwise publicly
announced) or outstanding long-term indebtedness of the Company or the
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus.

 

j.                                         Capitalization. The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and non-assessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights. The Company has an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than (i) the grant of
additional options or other awards under the Company’s existing stock incentive
plans, (ii) changes in the number of outstanding shares of Common Stock of the
Company due to the issuance of shares upon the exercise or conversion of
securities exercisable

 

8

--------------------------------------------------------------------------------


 

for, or convertible into, Common Stock outstanding on the date hereof, (iii) as
a result of the issuance of Placement Shares, or (iv) any repurchases of capital
stock of the Company) and such authorized capital stock conforms to the
description thereof set forth in the Registration Statement and the Prospectus.
The description of the Common Stock in the Registration Statement and the
Prospectus is complete and accurate in all material respects. As of the date
referred to therein, other than as disclosed in the Registration Statement or
Prospectus, the Company did not have outstanding any options to purchase, or any
rights or warrants to subscribe for, or any securities or obligations
convertible into, or exchangeable for, or any contracts or commitments to issue
or sell, any shares of capital stock or other securities.

 

k.                                      S-3 Eligibility.  (i) At the time of
filing the Registration Statement and (ii) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Exchange Act or
form of prospectus), the Company met the then applicable requirements for use of
Form S-3 under the Securities Act and on August 23, 2013, the date of
effectiveness of the Registration Statement, met the requirements of General
Instruction I.B.1 of Form S-3.  As of the close of trading on a date within 60
days prior to the date hereof, the aggregate market value of the outstanding
voting and non-voting common equity (as defined in Rule 405) of the Company held
by persons other than affiliates of the Company (pursuant to Rule 144 of the
Securities Act, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company) (the “Non-Affiliate Shares”), was approximately $71.9 million
(calculated by multiplying (x) the highest price at which the common equity of
the Company was last sold on the Exchange on the Trading Day within 60 days
prior to the date hereof times (y) the number of Non-Affiliate Shares).  As of
the date hereof, the Company is not a shell company (as defined in Rule 405) and
has not been a shell company for at least 12 calendar months previously and if
it has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company and meets the requirements to comply with General
Instruction I.B.6. of Form S-3.

 

l.                                          Authorization; Enforceability. The
Company has full legal right, power and authority to enter into this Agreement
and perform the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 11 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

 

m.                                  Authorization of Placement Shares. The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or

 

9

--------------------------------------------------------------------------------


 

omission of the Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

 

n.                                      No Consents Required. No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or any governmental or regulatory authority is required for
the execution, delivery and performance by the Company of this Agreement, and
the issuance and sale by the Company of the Placement Shares as contemplated
hereby, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange, including any notices that may be required
by Exchange, in connection with the sale of the Placement Shares by the Agent.

 

o.                                      No Preferential Rights. (i) No person,
as such term is defined in Rule 1-02 of Regulation S-X promulgated under the
Securities Act (each, a “Person”), has the right, contractual or otherwise, to
cause the Company to issue or sell to such Person any Common Stock or shares of
any other capital stock or other securities of the Company (other than upon the
exercise of options or warrants to purchase Common Stock or upon the exercise of
options or other awards that may be granted from time to time under the
Company’s stock incentive plans), (ii) no Person has any preemptive rights,
rights of first refusal, or any other rights (whether pursuant to a “poison
pill” provision or otherwise) to purchase any Common Stock or shares of any
other capital stock or other securities of the Company from the Company which
have not been duly waived with respect to the offering contemplated hereby,
(iii) no Person has the right to act as an underwriter or as a financial advisor
to the Company in connection with the offer and sale of the Common Stock, and
(iv) no Person has the right, contractual or otherwise, to require the Company
to register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise, except for those shares and securities currently the subject of
registration statements on file with the Securities and Exchange Commission.

 

p.                                      Independent Public Accountant. Moss
Adams LLP (the “Accountant”), whose report on the consolidated financial
statements of the Company is filed with the Commission as part of the Company’s
most recent Annual Report on Form 10-K filed with the Commission and
incorporated into the Registration Statement, are and, during the periods
covered by their report, were independent public accountants within the meaning
of the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, with due inquiry, the Accountant is not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

q.                                      Enforceability of Agreements. All
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or whose
termination is disclosed in documents filed by the Company on EDGAR, are legal,
valid and binding obligations of the Company enforceable in accordance with
their

 

10

--------------------------------------------------------------------------------


 

respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

r.                                         No Litigation. Other than as
disclosed in the Registration Statement or Prospectus, there are no legal,
governmental or regulatory actions, suits or proceedings pending, nor, to the
Company’s knowledge, any legal, governmental or regulatory investigations, to
which the Company or a Subsidiary is a party or to which any property of the
Company or any Subsidiary is the subject that, individually or in the aggregate,
if determined adversely to the Company or any Subsidiary, would reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; to
the Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by others
that, individually or in the aggregate, if determined adversely to the Company
or any Subsidiary, would reasonably be expected to have a Material Adverse
Effect; and (i) there are no current or pending legal, governmental or
regulatory investigations, actions, suits or proceedings that are required under
the Securities Act to be described in the Prospectus that are not described in
the Prospectus including any Incorporated Document; and (ii) there are no
contracts or other documents that are required under the Securities Act to be
filed as exhibits to the Registration Statement that are not so filed.

 

s.                                        Licenses and Permits. The Company and
the Subsidiaries possess or have obtained, all licenses, certificates, consents,
orders, approvals, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Registration Statement and the Prospectus (the
“Permits”), except where the failure to possess, obtain or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary have received written
notice of any proceeding relating to revocation or modification of any such
Permit or has any reason to believe that such Permit will not be renewed in the
ordinary course, except where the failure to obtain any such renewal would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The representations and warranties contained in this Section
6(s) do not apply to any matter the subject matter of which is specifically
covered in Sections 6(rr), 6(ss) and 6(tt) hereof.

 

t.                                         No Material Defaults. Neither the
Company nor any Subsidiary has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Company has not filed a report pursuant to Section
13(a) or 15(d) of the Exchange Act since the filing of its last Annual Report on
Form 10-K, indicating that it (i) has failed to pay any dividend or sinking

 

11

--------------------------------------------------------------------------------


 

fund installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

u.                                      Certain Market Activities. Neither the
Company, nor any Subsidiary, nor any of their respective directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
that has constituted or would reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

v.                                      Broker/Dealer Relationships. Neither the
Company nor any Subsidiary or any related entities (i) is required to register
as a “broker” or “dealer” in accordance with the provisions of the Exchange Act
or (ii) directly or indirectly through one or more intermediaries, controls or
is a “person associated with a member” or “associated person of a member”
(within the meaning set forth in the FINRA Manual).

 

w.                                    No Reliance. The Company has not relied
upon the Agent or legal counsel for the Agent for any legal, tax or accounting
advice in connection with the offering and sale of the Placement Shares.

 

x.                                      Taxes. The Company and the Subsidiaries
have filed all federal, state, local and foreign tax returns which have been
required to be filed and paid all taxes shown thereon through the date hereof,
to the extent that such taxes have become due and are not being contested in
good faith, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect. Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company or any Subsidiary which has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which could have a Material Adverse Effect.

 

y.                                      Title to Real and Personal Property. The
Company and the Subsidiaries have good and valid title in fee simple to all
items of real property and good and valid title to all personal property
described in the Registration Statement or Prospectus as being owned by them
that are material to the businesses of the Company or such Subsidiary, in each
case free and clear of all liens, encumbrances and claims, except those that (i)
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Any real property described in the Registration Statement or Prospectus as being
leased by the Company and the Subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or the
Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.  The representations and
warranties contained in this Section 6(y) do not apply to any matter the subject
matter of which is specifically covered in Section 6(z) hereof.

 

12

--------------------------------------------------------------------------------


 

z.                                       Intellectual Property. The Company and
the Subsidiaries own or possess adequate enforceable rights to use all patents,
patent applications, trademarks (both registered and unregistered), service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; the Company and the
Subsidiaries have not received any written notice of any claim of infringement
or conflict which asserted Intellectual Property rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect; there are no pending, or to the Company’s
knowledge, threatened judicial proceedings or interference proceedings against
the Company or its Subsidiaries challenging the Company’s or any of its
Subsidiary’s rights in or to or the validity of the scope of any of the
Company’s or any Subsidiary’s patents, patent applications or proprietary
information; no other entity or individual has any right or claim in any of the
Company’s or any of its Subsidiary’s patents, patent applications or any patent
to be issued therefrom by virtue of any contract, license or other agreement
entered into between such entity or individual and the Company or any Subsidiary
or by any non-contractual obligation, other than by written licenses granted by
the Company or any Subsidiary; the Company and the Subsidiaries have not
received any written notice of any claim challenging the rights of the Company
or its Subsidiaries in or to any Intellectual Property owned, licensed or
optioned by the Company or any Subsidiary which claim, if the subject of an
unfavorable decision would result in a Material Adverse Effect.

 

aa.                               Environmental Laws. The Company and the
Subsidiaries (i) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

bb.                               Disclosure Controls. The Company maintains
systems of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is

 

13

--------------------------------------------------------------------------------


 

permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
Registration Statement or the Prospectus). Since the date of the latest audited
financial statements of the Company included in the Prospectus, there has been
no change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting (other than as set forth in the
Registration Statement or the Prospectus). The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company and the Subsidiaries is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of a date within 90 days prior to the filing date of
the Form 10-K for the fiscal year most recently ended (such date, the
“Evaluation Date”). The Company presented in its Form 10-K for the fiscal year
most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the most recent Evaluation Date. Since the most recent
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Securities Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls. To the knowledge of
the Company, the Company’s “internal controls over financial reporting” and
“disclosure controls and procedures” are effective.

 

cc.                                 Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or, to the knowledge of the Company, any of
the Company’s directors or officers, in their capacities as such, to comply with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.

 

dd.                               Finder’s Fees. Neither the Company nor any
Subsidiary has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to the Agent pursuant
to this Agreement.

 

ee.                                 Labor Disputes. No labor disturbance by or
dispute with employees of the Company or any Subsidiary exists or, to the
knowledge of the Company, is threatened which would reasonably be expected to
result in a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

ff.                                   Investment Company Act. Neither the
Company nor any Subsidiary is or, after giving effect to the offering and sale
of the Placement Shares, will be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

gg.                                 Operations. The operations of the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or the Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), except as would not
reasonably be expected to result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any Subsidiary with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

hh.                               Off-Balance Sheet Arrangements.  There are no
transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that could reasonably be expected to affect materially the
Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos. 33-8056; 34-45321; FR-61),
required to be described in the Registration Statement or the Prospectus which
have not been described as required.

 

ii.                                       Underwriter Agreements. The Company is
not a party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

 

jj.                                     ERISA. To the knowledge of the Company,
each material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and the Subsidiaries
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

15

--------------------------------------------------------------------------------


 

kk.                               Forward-Looking Statements. No forward-looking
statement (within the meaning of Section 27A of the Securities Act and Section
21E of the Exchange Act) (a “Forward-Looking Statement”) contained in the
Registration Statement and the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith. The
Forward-Looking Statements incorporated by reference in the Registration
Statement and the Prospectus from the Company’s Annual Report on Form 10-K for
the fiscal year most recently ended (i) except for any Forward-Looking Statement
included in any financial statements and notes thereto, are within the coverage
of the safe harbor for forward looking statements set forth in Section 27A of
the Securities Act, Rule 175(b) under the Securities Act or Rule 3b-6 under the
Exchange Act, as applicable, (ii) were made by the Company with a reasonable
basis and in good faith and reflect the Company’s good faith commercially
reasonable best estimate of the matters described therein as of the respective
dates on which such statements were made, and (iii) have been prepared in
accordance with Item 10 of Regulation S-K under the Securities Act.

 

ll.                                       Margin Rules. Neither the issuance,
sale and delivery of the Placement Shares nor the application of the proceeds
thereof by the Company as described in the Registration Statement and the
Prospectus will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

mm.                       Insurance. The Company and the Subsidiaries carry, or
are covered by, insurance in such amounts and covering such risks as the Company
and the Subsidiaries reasonably believe are adequate for the conduct of their
business and as is customary for companies of similar size engaged in similar
businesses in similar industries.

 

nn.                               No Improper Practices. (i) Neither the Company
nor, to the Company’s knowledge, the Subsidiaries, nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
(or failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, the Subsidiaries or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, the Subsidiaries, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or the
Subsidiaries or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, the Subsidiaries, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) there are no material outstanding loans or advances or
material guarantees of indebtedness by the Company or, to the Company’s
knowledge, the Subsidiaries to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them; and
(v) the Company has not offered, or caused any placement agent to offer, Common
Stock to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company or the Subsidiaries to alter the customer’s or
supplier’s level or type of business with the Company or the Subsidiaries or (B)
a trade journalist or publication to write or publish favorable information
about the

 

16

--------------------------------------------------------------------------------


 

Company or the Subsidiaries or any of their respective products or services,
and, (vi) neither the Company nor the Subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or the Subsidiaries has made any
payment of funds of the Company or the Subsidiaries or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977), which payment, receipt
or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

oo.                               Status Under the Securities Act. The Company
was not and is not an ineligible issuer as defined in Rule 405 at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

 

pp.                               No Misstatement or Omission in an Issuer Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and as of each Applicable Time (as defined in Section 25 below), did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the Agent
specifically for use therein.

 

qq.                               No Conflicts. Neither the execution of this
Agreement, nor the issuance, offering or sale of the Placement Shares, nor the
consummation of any of the transactions contemplated herein and therein, nor the
compliance by the Company with the terms and provisions hereof and thereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company may be bound or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not reasonably be expected to have a Material Adverse
Effect; nor will such action result (x) in any violation of the provisions of
the organizational or governing documents of the Company, or (y) in any material
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or of any court or of any federal, state or other
regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

 

rr.                                     Compliance with Applicable Laws.  Other
than with respect to the Formatech Matter (as defined below), the Company and
the Subsidiaries: (A) are and at all times have been in material compliance with
all statutes, rules and regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product under development, manufactured or distributed by the Company or
the Subsidiaries (“Applicable Laws”) except where the failure to be so in
compliance would not reasonably be expected to result in a Material Adverse
Effect, (b) have not received any Form 483 from the

 

17

--------------------------------------------------------------------------------


 

FDA, notice of adverse finding, warning letter, or other written correspondence
or notice from the FDA, the European Medicines Agency (the “EMA”), or any other
federal, state, local or foreign governmental or regulatory authority alleging
or asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a Material Adverse
Effect; (C) possess all material Authorizations for the Company’s current state
of product development as disclosed in the Registration Statement and such
Authorizations are valid and in full force and effect and neither the Company
nor the Subsidiaries is in material violation of any term of any such
Authorizations; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA, the EMA, or any other federal, state, local or foreign
governmental or regulatory authority or third party alleging that any Company
product, operation or activity is in material violation of any Applicable Laws
or Authorizations and has no knowledge that the FDA, the EMA, or any other
federal, state, local or foreign governmental or regulatory authority or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding against the Company; (E) except as disclosed in the
Prospectus, have not received notice that the FDA, EMA, or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA, EMA, or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action; and (F) have filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations for the Company’s current state of product development as
disclosed in the Registration Statement except where the failure to file such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission). For purposes of this Agreement, the Formatech Matter shall mean the
matter disclosed by the Company in its Form 8-K filed with the Securities and
Exchange Commission on January 27, 2012 regarding the suspension of its clinical
trials because it learned from the FDA that its fill/finish contractor,
Formatech, Inc., was not in compliance with the FDA’s current Good Manufacturing
Practice (cGMP) requirements during the period that the iSONEP clinical vials
were filled at Formatech’s facilities.

 

ss.                                   Clinical Studies. Except for the Formatech
Matter, all animal and other preclinical studies and clinical trials conducted
by the Company or on behalf of the Company were, and, if still pending are, to
the Company’s knowledge, being conducted in all material respects in compliance
with all Applicable Laws and in accordance with experimental protocols,
procedures and controls generally used by qualified experts in the preclinical
study and clinical trials of new drugs and biologics as applied to comparable
products to those being developed by the Company; the descriptions of the
results of such preclinical studies and clinical trials contained in the
Registration Statement and the Prospectus are accurate in all material respects,
and, except as set forth in the Registration Statement and the Prospectus, the
Company has no knowledge of any other clinical trials or preclinical studies,

 

18

--------------------------------------------------------------------------------


 

the results of which reasonably call into question the clinical trial or
preclinical study results described or referred to in the Registration Statement
and the Prospectus when viewed in the context in which such results are
described; and except as disclosed in the Prospectus, the Company has not
received any written notices or correspondence from the FDA, the EMA, or any
other domestic or foreign governmental agency requiring the termination or
suspension of any preclinical studies or clinical trials conducted by or on
behalf of the Company that are described in the Registration Statement and the
Prospectus or the results of which are referred to in the Registration Statement
and the Prospectus.

 

tt.                                     Compliance Program. The Company has
established and administers a compliance program applicable to the Company, to
assist the Company and the directors, officers and employees of the Company in
complying with applicable regulatory guidelines (including, without limitation,
those administered by the FDA, the EMA, and any other foreign, federal, state or
local governmental or regulatory authority performing functions similar to those
performed by the FDA or EMA); except where such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

uu.                               OFAC.

 

(i)             The Company represents that, neither the Company nor any
Subsidiary (collectively, the “Entity”) or any director, officer, employee,
agent, affiliate or representative of the Entity, is a government, individual,
or entity (in this paragraph (ss), “Person”) that is, or is owned or controlled
by a Person that is:

 

(a)                            the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor

 

(b)              located, organized or resident in a country or territory that
is the subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba,
Iran, North Korea, Sudan and Syria).

 

(ii) The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

(a)                            to fund or facilitate any activities or business
of or with any Person or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or

 

(b)              in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise).

 

19

--------------------------------------------------------------------------------


 

(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past five years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

vv.                               Stock Transfer Taxes. On each Settlement Date,
all stock transfer or other taxes (other than income taxes) which are required
to be paid in connection with the sale and transfer of the Placement Shares to
be sold hereunder will be, or will have been, fully paid or provided for by the
Company and all laws imposing such taxes will be or will have been fully
complied with by the Company.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7.                                            Covenants of the Company.  The
Company covenants and agrees with the Agent that:

 

a.                                      Registration Statement Amendments. After
the date of this Agreement and during any period in which a prospectus relating
to any Placement Shares is required to be delivered by the Agent under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act) (the “Prospectus
Delivery Period”) (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference or amendments not related to any Placement,
has been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to the Placement or for additional information related to the Placement,
(ii) the Company will prepare and file with the Commission, promptly upon the
Agent’s request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to the Agent within a reasonable period of time before the filing and
the Agent have not reasonably objected thereto (provided, however, that (A) the
failure of the Agent to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s rights to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide the Agent any advance copy of such filing
or to provide the Agent an opportunity

 

20

--------------------------------------------------------------------------------


 

to object to such filing if the filing does not name the Agent or does not
related to the transaction herein provided; and provided, further, that the only
remedy the Agent shall have with respect to the failure by the Company to obtain
such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

 

b.                                      Notice of Commission Stop Orders. The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued. The Company will advise the Agent promptly after it
receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

c.                                       Delivery of Prospectus; Subsequent
Changes. During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the
Securities Act, it will use its commercially reasonable efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify the Agent promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Agent to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

 

21

--------------------------------------------------------------------------------


 

d.                                      Listing of Placement Shares. During the
Prospectus Delivery Period, the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions in the United States as the Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

 

e.                                       Delivery of Registration Statement and
Prospectus. The Company will furnish to the Agent and its counsel (at the
reasonable expense of the Company) copies of the Registration Statement, the
Prospectus (including all documents incorporated by reference therein) and all
amendments and supplements to the Registration Statement or Prospectus that are
filed with the Commission during the Prospectus Delivery Period (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as reasonably
practicable and in such quantities as the Agent may from time to time reasonably
request and, at the Agent’s request, will also furnish copies of the Prospectus
to each exchange or market on which sales of the Placement Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to the Agent to the extent such document is
available on EDGAR.

 

f.                                        Earnings Statement. The Company will
make generally available to its security holders as soon as practicable, but in
any event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

g.                                       Use of Proceeds. The Company will use
the Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

h.                                      Notice of Other Sales. Without the prior
written consent of the Agent, the Company will not, directly or indirectly,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of any Common Stock (other than the Placement Shares offered pursuant to
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the date on which any Placement Notice is delivered to the Agent
hereunder and ending on the third (3rd) Trading Day immediately following the
final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice (or, if the Placement Notice has been terminated or suspended
prior to the sale of all Placement Shares covered by a Placement Notice, the
date of such suspension or termination); and will not directly or indirectly in
any other “at-the-market” or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in
connection with the

 

22

--------------------------------------------------------------------------------


 

Company’s issuance or sale of (i) Common Stock, restricted stock, restricted
stock units or other equity awards, options to purchase Common Stock or Common
Stock issuable upon the exercise of, currently outstanding warrants or other
convertible securities described in the Prospectus, or options or other equity
awards issued at any time pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent, and (iii) Common Stock, or securities convertible into or
exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.

 

i.                                          Change of Circumstances. The Company
will, at any time during the pendency of a Placement Notice advise the Agent
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agent pursuant to this Agreement.

 

j.                                         Due Diligence Cooperation. During the
term of this Agreement, the Company will cooperate with any reasonable due
diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

 

k.                                      Required Filings Relating to Placement
of Placement Shares. The Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

 

l.                                          Representation Dates; Certificate.
Each time during the term of this Agreement that the Company:

 

(i)             amends or supplements (other than a prospectus supplement
relating solely to an offering of securities other than the Placement Shares)
the Registration Statement or the Prospectus relating to the Placement Shares by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

23

--------------------------------------------------------------------------------


 

(ii)          files an annual report on Form 10-K under the Exchange Act
(including any Form 10-K/A containing amended financial information or a
material amendment to the previously filed Form 10-K);

 

(iii)       files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv)      files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(1). The
requirement to provide a certificate under this Section 7(1) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, (i) upon the delivery of the first Placement Notice hereunder and
(ii) if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
the Agent with a certificate under this Section 7(1), then before the Agent
sells any Placement Shares, the Company shall provide the Agent with a
certificate, in the form attached hereto as Exhibit 7(1), dated the date of the
Placement Notice.

 

m.                                  Legal Opinion. On or prior to the date of
the first Placement Notice given hereunder the Company shall cause to be
furnished to the Agent written opinions and a negative assurance letter of DLA
Piper LLP (US) (“Company Counsel”), or other counsel reasonably satisfactory to
the Agent, in the form attached hereto as Exhibit 7(m)(1) and 7(m)(2),
respectively and a written opinion of Acuity Law Group, intellectual property
counsel to the Company (“IP Counsel”), or other counsel satisfactory to the
Agent, in form and substance reasonably satisfactory to the Agent and its
counsel. Thereafter, within five (5) Trading Days of each Representation Date
with respect to which the Company is obligated to deliver a certificate in the
form attached hereto as Exhibit 7(l) for which no waiver is applicable, and not
more than once per calendar quarter, the Company shall cause to be furnished to
the Agent a written letter of Company Counsel in the form attached hereto as
Exhibit 7(m)(2), modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided that, in lieu of
such negative assurance for subsequent periodic filings under the Exchange Act,
counsel may, in its sole discretion, furnish the Agent with a letter (a
“Reliance Letter”) to the effect that the Agent may rely on the negative
assurance letter previously delivered under this Section 7(m) to the same extent
as if it were dated the date of such letter (except that statements in such
prior letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of the date of the Reliance Letter).

 

24

--------------------------------------------------------------------------------


 

n.                                      Comfort Letter. On or prior to the date
of the first Placement Notice given hereunder and within five (5) Trading Days
after each subsequent Representation Date, other than pursuant to Sections
7(l)(iii), the Company shall cause its independent accountants to furnish the
Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of such request
following the date of occurrence of any restatement of the Company’s financial
statements. The Comfort Letter from the Company’s independent accountants shall
be in a form and substance reasonably satisfactory to the Agent, (i) confirming
that they are an independent public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

o.                                      Market Activities. The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or would reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Common Stock or (ii) sell, bid for, or purchase
Common Stock in violation of Regulation M, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than the Agent.

 

p.                                      Investment Company Act. The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act.

 

q.                                      No Offer to Sell. Other than an Issuer
Free Writing Prospectus approved in advance by the Company and the Agent in its
capacity as agent hereunder pursuant to Section 23, neither the Agent nor the
Company (including its agents and representatives, other than the Agent in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.

 

r.                                         Sarbanes-Oxley Act. The Company will
maintain and keep accurate books and records reflecting its assets and maintain
internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization,

 

25

--------------------------------------------------------------------------------


 

and (iv) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on its financial statements. The Company will
maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.

 

8.                                            Representations and Covenants of
the Agent. The Agent represents and warrants that it is duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which such Agent is exempt from registration or such
registration is not otherwise required. The Agent shall continue, for the term
of this Agreement, to be duly registered as a broker-dealer under FINRA, the
Exchange Act and the applicable statutes and regulations of each state in which
the Placement Shares will be offered and sold, except such states in which such
Agent is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. The Agent shall comply with all
applicable law and regulations, including but not limited to Regulation M, in
connection with the transactions contemplated by this Agreement, including the
issuance and sale through the Agent of the Placement Shares.

 

9.                                            Payment of Expenses. The Company
will pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation, filing, including any fees required by
the Commission, and printing of the Registration Statement (including financial
statements and exhibits) as originally filed and of each amendment and
supplement thereto and each Free Writing Prospectus, in such number as the Agent
shall deem reasonably necessary, (ii) the printing and delivery to the Agent of
this Agreement and such other documents as may be required in connection with
the offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Agent, including any stock or other transfer taxes
and any capital duties, stamp duties or other duties or taxes payable upon the
sale, issuance or delivery of the Placement Shares to the Agent, (iv) the fees
and disbursements of the counsel, accountants and other advisors to the Company,
(v) the fees and expenses of the transfer agent and registrar for the Common
Stock, (vi) the filing fees incident to any review by FINRA of the terms of the
sale of the Placement Shares, and (vii) the fees and expenses incurred in
connection with the listing of the Placement Shares on the Exchange. For the
purposes of clarity, the Agent shall be responsible for its own expenses,
including the fees and expenses of its counsel, incurred in connection herewith.

 

26

--------------------------------------------------------------------------------


 

10.                                     Conditions to the Agent’s Obligations.
The obligations of the Agent hereunder with respect to a Placement will be
subject to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence
review satisfactory to it in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:

 

a.                                      Registration Statement Effective. The
Registration Statement shall have become effective and shall be available for
the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

b.                                      No Material Notices. None of the
following events shall have occurred and be continuing: (i) receipt by the
Company of any request for additional information from the Commission or any
other federal or state governmental authority during the period of effectiveness
of the Registration Statement, the response to which would require any
post-effective amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Placement
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

c.                                       No Misstatement or Material Omission.
The Agent shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agent’s reasonable opinion is material, or omits to state a
fact that in the Agent’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

d.                                      Material Changes. Except as contemplated
in the Prospectus, or disclosed in the Company’s reports filed with the
Commission, there shall not have been any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review

 

27

--------------------------------------------------------------------------------


 

its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 

e.                                       Legal Opinion. The Agent shall have
received the opinions and negative assurances of Company Counsel and written
opinion of IP Counsel required to be delivered pursuant to Section 7(m) on or
before the date on which such delivery of such opinions are required pursuant to
Section 7(m).

 

f.                                        Comfort Letter. The Agent shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such letter is required pursuant to
Section 7(n).

 

g.                                       Representation Certificate. The Agent
shall have received the certificate required to be delivered pursuant to Section
7(1) on or before the date on which delivery of such certificate is required
pursuant to Section 7(1).

 

h.                                      No Suspension. Trading in the Common
Stock shall not have been suspended on the Exchange and the Common Stock shall
not have been delisted from the Exchange.

 

i.                                          Other Materials. On each date on
which the Company is required to deliver a certificate pursuant to Section 7(1),
the Company shall have furnished to the Agent such appropriate further
information, certificates and documents as the Agent may reasonably request. All
such opinions, certificates, letters and other documents will be in compliance
with the provisions hereof. The Company will furnish the Agent with such
conformed copies of such opinions, certificates, letters and other documents as
the Agent shall reasonably request.

 

j.                                         Securities Act Filings Made. All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

k.                                      Approval for Listing. The Placement
Shares shall either have been approved for listing on the Exchange, subject only
to notice of issuance, or the Company shall have filed an application for
listing of the Placement Shares on the Exchange at, or prior to, the issuance of
any Placement Notice.

 

l.                                          No Termination Event. There shall
not have occurred any event that would permit the Agent to terminate this
Agreement pursuant to Section 13(a).

 

28

--------------------------------------------------------------------------------


 

11.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification. The Company agrees
to indemnify and hold harmless the Agent, its partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

 

(i)                                          against any and all loss,
liability, claim, damage and expense whatsoever, as incurred, joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact included in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)                                       against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 11(d) below) any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

 

(iii)                                    against any and all expense whatsoever,
as incurred (including the fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

 

(b)                                 The Agent Indemnification. The Agent agrees
to indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or in any related Issuer Free Writing Prospectus or the Prospectus (or
any

 

29

--------------------------------------------------------------------------------


 

amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by
such Agent expressly for use therein.

 

(c)                                  Procedure. Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 11 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 11 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party. If any such action is brought against any indemnified
party and it notifies the indemnifying party of its commencement, the
indemnifying party will be entitled to participate in and, to the extent that it
elects by delivering written notice to the indemnified party promptly after
receiving notice of the commencement of the action from the indemnified party,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to the indemnified party of
its election to assume the defense, the indemnifying party will not be liable to
the indemnified party for any legal or other expenses except as provided below
and except for the reasonable costs of investigation subsequently incurred by
the indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice relating to fees, disbursements and other
charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry

 

30

--------------------------------------------------------------------------------


 

of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated by this Section 11 (whether or not any
indemnified party is a party thereto), unless such settlement, compromise or
consent (1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution. In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Agent, such as persons who control the Company within the meaning of the
Securities Act or the Exchange Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and the Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and the Agent on the other hand. The relative
benefits received by the Company on the one hand and the Agent on the other hand
shall be deemed to be in the same proportion as the total Net Proceeds from the
sale of the Placement Shares (before deducting expenses) received by the Company
bear to the total compensation received by the Agent (before deducting expenses)
from the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Agent, on the other hand, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering.  Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Agent, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Company and the Agent agree that it
would not be just and equitable if contributions pursuant to this Section 11(d)
were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, liability, expense, or damage, or action in respect thereof,
referred to above in this Section 11(d) shall be deemed to include, for the
purpose of this Section 11(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim to the extent consistent with Section 11(c) hereof.
Notwithstanding the foregoing provisions of this Section 11(d), the Agent shall
not be required to contribute any amount in excess of the commissions received
by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled

 

31

--------------------------------------------------------------------------------


 

to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 11(d), any person who controls a
party to this Agreement within the meaning of the Securities Act or the Exchange
Act, and any officers, directors, partners, employees or agents of the Agent,
will have the same rights to contribution as that party, and each officer and
director of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 11(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 11(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
11(c) hereof, no party will be liable for contribution with respect to any
action or claim settled without its written consent if such consent is required
pursuant to Section 11(c) hereof.

 

12.                                     Representations and Agreements to
Survive Delivery.  The indemnity and contribution agreements contained in
Section 11 of this Agreement and all representations and warranties of the
Company herein or in certificates delivered pursuant hereto shall survive, as of
their respective dates, regardless of (i) any investigation made by or on behalf
of the Agent, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

13.                                     Termination.

 

a.                                      The Agent may terminate this Agreement,
by notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any Material Adverse Effect, or
any development that is reasonably likely to have a Material Adverse Effect or,
in the sole judgment of the Agent, is material and adverse and makes it
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities. Any such
termination shall be without liability

 

32

--------------------------------------------------------------------------------


 

of any party to any other party except that the provisions of Section 9 (Payment
of Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If the
Agent elects to terminate this Agreement as provided in this Section 13(a), the
Agent shall provide the required notice as specified in Section 14 (Notices).

 

b.                                      The Company shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

c.                                       The Agent shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

d.                                      Unless earlier terminated pursuant to
this Section 13, this Agreement shall automatically terminate upon the issuance
and sale of all of the Placement Shares through the Agent on the terms and
subject to the conditions set forth herein except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such termination.

 

e.                                       This Agreement shall remain in full
force and effect unless terminated pursuant to Sections 13(a), (b), (c), or (d)
above or otherwise by mutual agreement of the parties; provided, however, that
any such termination by mutual agreement shall in all cases be deemed to provide
that Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) shall remain in full force and effect. Upon
termination of this Agreement, the Company shall not have any liability to the
Agent for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by the Agent under this Agreement.

 

f.                                        Any termination of this Agreement
shall be effective on the date specified in such notice of termination;
provided, however, that such termination shall not be effective until the close
of business on the date of receipt of such notice by the Agent or

 

33

--------------------------------------------------------------------------------


 

the Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Shares, such Placement Shares shall
settle in accordance with the provisions of this Agreement.

 

14.                               Notices. All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agent, shall be delivered to:

 

 

MLV & Co. LLC

 

 

1251 Avenue of the Americas, 41st Floor

 

 

New York, New York 10020

 

 

Attention:

General Counsel

 

 

Telephone:

(212) 542-5870

 

 

Email:

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

ReedSmith LLP

 

 

599 Lexington Avenue

 

 

New York, NY 10022

 

 

Attention:

Daniel I. Goldberg

 

 

Telephone:

(212) 549-0380

 

 

Facsimile:

(212) 521-5450

 

 

Email:

dgoldberg@reedsmith.com

 

 

 

 

 

and if to the Company, shall be delivered to:

 

 

 

 

Lpath, Inc.

 

 

4025 Sorrento Valley Blvd.

 

 

San Diego, CA 92121

 

 

Attention:

Gary Atkinson

 

 

Telephone:

(858) 926-3202

 

 

Email:

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

DLA Piper LLP (US)

 

 

4365 Executive Drive, Suite 1100

 

 

Attention: Jeffrey Thacker

 

 

Telephone: (858) 638-6728

 

 

Facsimile: (858) 638-5128

 

 

Email: jeff.thacker@dlapiper.com

 

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by

 

34

--------------------------------------------------------------------------------


 

email, or by verifiable facsimile transmission (with an original to follow) on
or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15.                                     Successors and Assigns. This Agreement
shall inure to the benefit of and be binding upon the Company and the Agent and
its respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 11 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.

 

16.                                     Adjustments for Stock Splits. The
parties acknowledge and agree that all share-related numbers contained in this
Agreement shall be adjusted to take into account any share consolidation, stock
split, stock dividend, corporate domestication or similar event effected with
respect to the Placement Shares.

 

17.                                     Entire Agreement; Amendment;
Severability. This Agreement (including all schedules and exhibits attached
hereto and Placement Notices issued pursuant hereto) constitutes the entire
agreement and supersedes all other prior and contemporaneous agreements and
undertakings, both written and oral, among the parties hereto with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be amended
except pursuant to a written instrument executed by the Company and the Agent.
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

35

--------------------------------------------------------------------------------


 

18.                                     GOVERNING LAW AND TIME; WAIVER OF JURY
TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                                     CONSENT TO JURISDICTION. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.

 

20.                                     Use of Information. The Agent may not
use any information gained in connection with this Agreement and the
transactions contemplated by this Agreement, including due diligence, to advise
any party with respect to transactions not expressly approved by the Company.

 

21.                                     Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed Agreement by one party to the other may be made by electronic
(PDF) or facsimile transmission.

 

22.                                     Effect of Headings. The section and
Exhibit headings herein are for convenience only and shall not affect the
construction hereof.

 

23.                                     Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, and the Agent represents, warrants and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed

 

36

--------------------------------------------------------------------------------


 

with the Commission. Any such free writing prospectus consented to by the Agent
or by the Company, as the case may be, is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents and warrants that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. For the purposes of clarity, the parties
hereto agree that all free writing prospectuses, if any, listed in Exhibit 23
hereto are Permitted Free Writing Prospectuses.

 

24.                                     Absence of Fiduciary Relationship. The
Company acknowledges and agrees that:

 

a.                                      the Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Agent, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Agent has advised or are advising the Company on other matters, and the Agent
has no obligation to the Company with respect to the transactions contemplated
by this Agreement except the obligations expressly set forth in this Agreement;

 

b.                                      it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

c.                                       the Agent has not provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and it has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate;

 

d.                                      it is aware that the Agent and its
respective affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and the Agent has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship or otherwise; and

 

e.                                       it waives, to the fullest extent
permitted by law, any claims it may have against the Agent for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement and agrees that the Agent shall not
have any liability (whether direct or indirect, in contract, tort or otherwise)
to it in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on its behalf or in right of it or the Company, employees
or creditors of Company, other than in respect of the Agent’s obligations under
this Agreement and to keep information provided by the Company to the Agent and
the Agent’s counsel confidential to the extent not otherwise publicly-available.

 

37

--------------------------------------------------------------------------------


 

25.                                     Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Remainder of the page intentionally left blank]

 

38

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

LPATH, INC.

 

 

 

 

 

By:

/s/ Scott Pancoast

 

 

Name: Scott Pancoast

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

MLV & CO. LLC

 

 

 

 

 

By:

/s/ Dean Colucci

 

 

Name: Dean Colucci

 

 

Title: President

 

[Signature page to Lpath, Inc. At-the Market Issuance Sales Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:                                                         Lpath, Inc.

 

To:                                                                       MLV &
Co. LLC

Attention: Patrice McNicoll

 

Subject:  At-the-Market Issuance—Placement Notice

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the
At-the-Market Issuance Sales Agreement between Lpath, Inc., a Nevada corporation
(the “Company”), and MLV & Co. LLC (“MLV” or “Agent”), dated March 18, 2014, the
Company hereby requests that the Agent sell up to [              ] shares of the
Company’s Common Stock, $0.001 par value per share, at a minimum market price of
$         per share, during the time period beginning [month, day, time] and
ending [month, day, time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an aggregate amount equal to 3.0% of the gross
proceeds from each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Scott R. Pancoast, President and CEO

Gary Atkinson, CFO

 

The Agent

 

MLV:

 

Randy Billhardt

Dean Colucci

Ryan Loforte

Patrice McNicoll

Miranda Toledano

Matthew Feinberg

With a copy to mlvatmdesk@mlvco.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 6(g)

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

Name of Subsidiary

 

State of Incorporation

Lpath Therapeutics, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(1)

 

Form of Representation Date Certificate

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At-the-Market Issuance Sales
Agreement (the “Agreement”), dated March      , 2014, and entered into among
Lpath, Inc. (the “Company”) and MLV & Co. LLC (“MLV” or “Agent”). All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

 

The Company hereby certifies as follows:

 

1.                                           As of the date of this Certificate
(i) the Registration Statement (as amended as of the date of this Certificate)
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading and (ii) neither the Registration Statement
nor the Prospectus (as amended as of the date of this Certificate) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading and (iii) no
event has occurred as a result of which it is necessary to amend or supplement
the Prospectus in order to make the statements therein not untrue or misleading
for this paragraph 1 to be true.

 

2.                                           Each of the representations and
warranties of the Company contained in the Agreement were, when originally made,
and are, as of the date of this Certificate, true and correct in all material
respects.

 

3.                                           Except as waived by the Agent in
writing, each of the covenants required to be performed by the Company in the
Agreement on or prior to the date of the Agreement, this Representation Date,
and each such other date prior to the date hereof as set forth in the Agreement,
has been duly, timely and fully performed in all material respects and each
condition required to be complied with by the Company on or prior to the date of
the Agreement, this Representation Date, and each such other date prior to the
date hereof as set forth in the Agreement has been duly, timely and fully
complied with in all material respects.

 

4.                                           Subsequent to the date of the most
recent financial statements in the Prospectus, and except as described in the
Prospectus, including Incorporated Documents, there has been no Material Adverse
Effect.

 

5.                                           No stop order suspending the
effectiveness of the Registration Statement or of any part thereof has been
issued, and no proceedings for that purpose have been instituted or are pending
or threatened by any securities or other governmental authority (including,
without limitation, the Commission).

 

6.                                           No order suspending the
effectiveness of the Registration Statement or the qualification or registration
of the Placement Shares under the securities or Blue Sky laws of any

 

--------------------------------------------------------------------------------


 

jurisdiction are in effect and no proceeding for such purpose is pending before,
or threatened, to the Company’s knowledge or in writing by, any securities or
other governmental authority (including, without limitation, the Commission).

 

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

 

LPATH, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(m)

 

Form of Company Counsel Opinion

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT 23

 

Permitted Issuer Free Writing Prospectuses

 

None.

 

--------------------------------------------------------------------------------